Case 1:19-cv-00517-WES-PAS Document 24 Filed 06/08/20 Page 1 of 7 PageID #: 279



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

 ___________________________________
                                    )
 JULIO COLON,                       )
                                    )
           Plaintiff,               )
                                    )
      v.                            )
                                    )               C.A. No. 19-517 WES
                                    )
 BAYVIEW LOAN SERVICING, LLC,       )
 FEDERAL HOME LOAN MORTGAGE         )
 CORPORATION, and FEDERAL HOUSING   )
 FINANCE AGENCY,                    )
                                    )
           Defendants.              )
 ___________________________________)


                            MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court are two Motions to Dismiss: one filed by

 Defendants Federal Housing Finance Agency (“FHFA”) and Federal

 Home Loan Mortgage Corporation (“Freddie Mac”), ECF No. 6, and one

 filed by Defendant Bayview Loan Servicing, LLC (“Bayview”), ECF

 No. 9.     For the reasons set forth below, the Court GRANTS both

 Motions.

 I.    Background

       On October 29, 1998, Plaintiff became the owner of a property

 located    at   34   Rutland   Street,       Woonsocket,   Rhode   Island   (the

 “Property”).     Complaint (“Compl.”) ¶ 11, ECF No. 1-1.             Plaintiff

 took out a mortgage (“Colon mortgage”) on the Property on November


                                          1
Case 1:19-cv-00517-WES-PAS Document 24 Filed 06/08/20 Page 2 of 7 PageID #: 280



 20, 2007, from Washington Mutual Bank in the sum of $170,000, which

 was recorded in the City of Woonsocket Clerk’s Office Land Evidence

 Records (“Woonsocket Records”) on December 17, 2007. Id. ¶ 12.             On

 October   7,   2014,   the   Federal       Deposit    Insurance   Corporation

 (“FDIC”), acting as receiver for Washington Mutual Bank, assigned

 the Colon mortgage to JPMorgan Chase Bank, N.A. (“JPMorgan”), and,

 on the same day, JPMorgan assigned the mortgage to Freddie Mac1 -

 - both transactions were recorded in the Woonsocket Records on

 October 21, 2014.2     Id. ¶¶ 16-17.

       On March 28, 2018, Colon filed for Chapter 7 bankruptcy; in

 his bankruptcy petition he identified an ownership interest in the

 Property, disclosed Bayview’s mortgage claim on the Property, and

 stated that the Property had been vacant since May 2017.              Mem. of

 Law in Supp. of Defs.’ Federal Housing Finance Agency and Federal

 Home Loan Mortgage Corporation’s Mot. to Dismiss (“FHFA Mot. to

 Dismiss”) Ex. B, at pp. 11, 19, 423, ECF No. 6-3.



       1   In   2008,   Freddie   Mac            was     placed    under   the
 conservatorship of FHFA. Compl. ¶ 15.
       2   The Complaint also states that on June 30, 2016, JPMorgan
 assigned the Colon mortgage to Bayview, but the assignment was
 void because JPMorgan had previously assigned the Colon Mortgage
 to Freddie Mac “and so had nothing to assign.” Id. ¶ 18.
       3   This Court may take judicial notice of documents filed
 in other judicial proceedings. See Burns v. Conley, 526 F. Supp.
 2d 235, 241 (D.R.I. 2007) (“Per its discretion, the court takes
 judicial notice of documents taken from public record that have
 been brought to the attention of the court in the complaint and
 the pleadings.”); see also Kowalski v. Gagne, 914 F.2d 299, 305
                                        2
Case 1:19-cv-00517-WES-PAS Document 24 Filed 06/08/20 Page 3 of 7 PageID #: 281



       On or about November 15, 2018, Bayview, acting as servicer of

 the mortgage on behalf of FHFA and Freddie Mac, sent a Notice of

 Mortgagee’s Foreclosure Sale to Plaintiff.                  Compl. ¶ 19. The

 Property was then sold at a foreclosure sale in January 2019.              Id.

 ¶ 20.

       On March 29, 2019, Plaintiff filed the Complaint in Providence

 County Superior Court, which Defendants removed to this Court in

 September 2019.     ECF Nos. 1-1, 1-2.        In his Complaint, Plaintiff

 alleges    that:   (1)   Defendants       violated    his    Fifth   Amendment

 procedural due process rights by foreclosing and selling the

 property without providing an opportunity for meaningful hearings;

 and (2) Defendants breached the mortgage contract when they failed

 to provide proper Notice of Default. Compl. ¶ 1, 22-25, 30-31, 55-

 59.

 II.   Standard of Review

       In deciding these Motions, the Court must determine “whether

 – taking the facts pled in the Complaint as true and making all

 reasonable inferences in favor of the plaintiff – he has stated a

 claim that is ‘plausible on its face.’”              Doe v. Brown Univ., 166

 F. Supp. 3d 177, 184 (D.R.I. 2016) (quoting Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009)).      “When considering a motion to dismiss for




 (1st Cir. 1990) (“It is well-accepted that federal courts may take
 judicial notice of proceedings in other courts if those proceedings
 have relevance to the matters at hand.”).
                                       3
Case 1:19-cv-00517-WES-PAS Document 24 Filed 06/08/20 Page 4 of 7 PageID #: 282



 failure to state a claim, a court must first cast aside conclusory

 statements and recitals of elements.”           Coccoli v. D’Agostino, C.A.

 No.    19-489    WES,   2020   WL   1848032,   *2   (D.R.I.   Apr.   13,   2020)

 (citation omitted).            It must then accept well-pleaded facts,

 “draw[ing] all reasonable inferences therefrom in the pleader’s

 favor.”       A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d 77, 80

 (1st Cir. 2013) (quoting Santiago v. Puerto Rico, 655 F.3d 61, 72

 (1st Cir. 2011)).          If the surviving factual matter states a

 plausible claim for relief, then the motion must be denied.                 See

 Sepúlveda-Villarini v. Dep’t of Educ. of Puerto Rico, 628 F.3d 25,

 29 (1st Cir. 2010).

 III.       Discussion

        In their Motion to Dismiss, FHFA and Freddie Mac argue that

 “[t]he doctrine of judicial estoppel precludes Colon from pursuing

 his present claims because he previously surrendered all rights to

 the Property in connection with a Chapter 7 bankruptcy petition.”4

 FHFA Mot. to Dismiss 4.             Plaintiff does not respond to this

 argument in his Objection to Defendants’ Motion to Dismiss (“Pl.

 Obj.”).      ECF No. 13.   Instead, Plaintiff focuses on the          argument

 that he did not receive a Notice of Default, and that therefore




        Bayview also incorporates this argument, inter alia, in its
        4

 Motion to Dismiss.    Mem. of Law in Supp. of Def. Bayview Loan
 Servicing, LLC’s Mot. to Dismiss (“Bayview Mot. to Dismiss”) 1,
 ECF No. 9-1.


                                         4
Case 1:19-cv-00517-WES-PAS Document 24 Filed 06/08/20 Page 5 of 7 PageID #: 283



 Defendants did not comply with Paragraph 22 of the mortgage

 contract.    See generally Pl. Obj.

       Judicial estoppel, in general, means that “where a party

 assumes a certain position in a legal proceeding, and succeeds in

 maintaining that position, he may not thereafter, simply because

 his interests have changed, assume a contrary position[.]”                 New

 Hampshire v. Maine, 532 U.S. 742, 749 (2001)(quoting Davis v.

 Wakelee, 156 U.S. 680, 689 (1895).            Courts look at three factors

 to determine whether to apply judicial estoppel:

             “First, a party’s later position must be
             clearly inconsistent with its earlier position
             . . . Second . . . whether the party has
             succeeded in persuading a court to accept that
             party’s earlier position, so that judicial
             acceptance of an inconsistent position in a
             later proceeding would create the perception
             that either the first or the second court was
             misled . . . A third consideration is whether
             the party seeking to assert an inconsistent
             position would derive an unfair advantage or
             impose an unfair detriment on the opposing
             party if not estopped.”

       Id.   at   750-51   (internal        citations   and   quotation   marks

 omitted).    As part of Plaintiff’s Chapter 7 bankruptcy petition in

 2018, Plaintiff surrendered his rights to the Property and stated

 that the property was vacant because he and his family had moved

 out in May 2017.       FHFA Mot. to Dismiss Ex. B, at pp. 11, 19, 42.

 In this lawsuit though, Plaintiff implicitly claims an ownership

 interest    in   the   property   as   the     basis   for   challenging   the

 foreclosure.     See generally Compl.; Pl. Obj.              The criteria for

                                        5
Case 1:19-cv-00517-WES-PAS Document 24 Filed 06/08/20 Page 6 of 7 PageID #: 284



 applying judicial estoppel is met here: these two positions are

 inconsistent,      accepting       both    these      positions   would     give   the

 appearance that one of the courts involved was misled, and doing

 so would also        provide an unfair advantage to Plaintiff.                     See

 Maine, 532 U.S. at 750-51.

       Courts in other jurisdictions have held that a debtor cannot

 abandon property in a bankruptcy proceeding and then turn around

 and claim an ownership interest in that same property.                      See In re

 Failla, 838 F.3d 1170, 1178 (11th Cir. 2016) ( “[Plaintiffs] may

 not say one thing in bankruptcy court and another thing in state

 court. . . . In bankruptcy, as in life, a person does not get to

 have his cake and eat it too.”) (internal citation omitted); see

 also Ibanez v. U.S. Bank Nat. Ass’n, 856 F. Supp. 2d 273, 275-76

 (D. Mass. 2012) (holding that plaintiff was judicially estopped

 from “invoking the wrongful foreclosure of the same property that

 he   surrendered     in    the     Bankruptcy      Court    in   exchange    for   the

 discharge of his debts.”).

       This   Court        agrees    with       Defendants    that    Plaintiff     is

 judicially estopped from claiming that the foreclosure of his

 property     was   constitutionally             and    contractually      defective.

 Therefore, this Court need not address Bayview’s other arguments

 for dismissal – that Bayview is not a party to the mortgage




                                            6
Case 1:19-cv-00517-WES-PAS Document 24 Filed 06/08/20 Page 7 of 7 PageID #: 285



 contract    with   Plaintiff,   and   that   Plaintiff   failed   to   serve

 Bayview.5   Bayview Mot. to Dismiss 2-3.

 IV.   Conclusion

       For the reasons set forth above, the Court GRANTS the Motion

 to Dismiss filed by Defendants FHFA and Freddie Mac, ECF No. 6,

 and the Motion to Dismiss filed by Bayview, ECF No. 9.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: June 8, 2020




 5    Although it does appear from the record that Plaintiff did
 not serve Bayview, which is grounds for dismissal under Fed. R.
 Civ. P. 12(b)(4) and (12(b)(5); see ECF No. 1-3.
                                       7
